Name: Council Regulation (EC) No 2798/94 of 14 November 1994 amending for 1994 the level of the quantitative limits applicable to imports of certain textile products originating in the people's Republic of China and listed in Annex IV to Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules
 Type: Regulation
 Subject Matter: trade;  international trade;  tariff policy;  leather and textile industries;  trade policy
 Date Published: nan

 Avis juridique important|31994R2798Council Regulation (EC) No 2798/94 of 14 November 1994 amending for 1994 the level of the quantitative limits applicable to imports of certain textile products originating in the people's Republic of China and listed in Annex IV to Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules Official Journal L 297 , 18/11/1994 P. 0006 - 0007COUNCIL REGULATION (EC) No 2798/94 of 14 November 1994 amending for 1994 the level of the quantitative limits applicable to imports of certain textile products originating in the People's Republic of China and listed in Annex IV to Regulation (EC) No 517/94 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rulesTHE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, Having regard to Council Regulation (EC) No 517/94 of 7 March 1994 on common rules for imports of textile products from certain third countries not covered by bilateral agreements, protocols or other arrangements, or by other specific Community import rules (1), and in particular Article 5 in conjunction with Article 25 (4) thereof, Having regard to the Commission proposal, Whereas the Council, by Regulation (EC) No 517/94, imposed Community-level quantitative limits on imports of certain textile products originating in the People's Republic of China because of the sensitivity of the relevant sectors of the Community textile industry; Whereas the Council, in setting the level of these quotas, endeavoured to find a certain balance between providing the requisite protection for the relevant sectors of the Community textiles industry and maintaining an acceptable level of trade with the People's Republic of China; Whereas the introduction of the quotas and their implementation on the basis of the administrative rules laid down in Regulation (EC) No 517/94 have given rise to complaints from some Member States that this balance has not been satisfactorily achieved for 1994 since disturbances in trade with the People's Republic of China have affected the business and profits of certain sectors of the Community economy engaged in the importation, marketing and processing of the products in question; Whereas, in view of this, and in order to facilitate the transition between the previous rules for imports and those established under Regulation (EC) No 517/94, the Commission has considered it appropriate to adapt the levels of these quotas by increasing them appropriately for the year 1994 based in particular on the quantitative requirements transmitted by the Member States, taking into account the objective of the Commission which remains the conclusion of a bilateral agreement with the People's Republic of China for all the products concerned which, by changing the present regime into a conventional regime, should give guarantees concerning the supply of Chinese raw materials at acceptable price conditions; Whereas the amounts by which the quotas for 1994 are to be increased are subject to the administrative rules laid down in Regulation (EC) No 517/94 and will therefore be allocated by the Commission, in accordance with Article 17 (1) and (2) of that Regulation, in the chronological order in which notification is received from the Member States of the requests for import authorization from the date of entry into force of this Regulation; Whereas, in order to ensure optimal utilization of the quantities confirmed under this Regulation, the validity of the import permits should be fixed at 90 days from the date of issue by the Member States; Whereas these measures have not received a favourable opinion of the Committee established under Regulation (EC) No 517/94 and Article 25 (4) of the said Regulation provides that if the proposed measures are not in conformity with the opinion of the Committee or in the absence of an opinion, the Commission shall present to the Council, without delay, a proposal for the measures to be taken, HAS ADOPTED THIS REGULATION: Article 1 Annex IV to Regulation (EC) No 517/94 shall be amended for the year 1994 in respect of products originating in the People's Republic of China and falling within categories ex 18, ex 20, ex 78, 115, 117, 118, 120, ex 136, 156, 157, 159 and 161 by the addition of the following Annex: ' ANNEX IV A The product descriptions of the categories of this Annex are to be found in Annex I A to this Regulation CHINA "" ID="1">ex 18 (2)> ID="2">tonnes> ID="3">109"> ID="1">ex 20 (2)> ID="2">tonnes> ID="3">8"> ID="1">ex 78 (2)> ID="2">tonnes> ID="3">8"> ID="1">115> ID="2">tonnes> ID="3">146"> ID="1">117> ID="2">tonnes> ID="3">73"> ID="1">118> ID="2">tonnes> ID="3">44"> ID="1">120> ID="2">tonnes> ID="3">44"> ID="1">ex 136 (2) (3)> ID="2">tonnes> ID="3">22"> ID="1">156> ID="2">tonnes> ID="3">583"> ID="1">157> ID="2">tonnes> ID="3">1 165"> ID="1">159> ID="2">tonnes> ID="3">874"> ID="1">161> ID="2">tonnes> ID="3">1 128"" > Article 2 From the date of entry into force of this Regulation, the additional quota amounts for the year 1994 will, in accordance with Article 17 (1) and (2) of Regulation (EC) No 517/94, be allocated in the chronological order in which notification of the requests for import authorization is received from the Member States. Article 3 The import authorizations to be issued by the Member States' competent authorities shall be valid for 90 days from the date of issue. Article 4 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1994. For the Council The President J. BORCHERT (1) OJ No L 67, 10. 3. 1994, p. 1. (2) Categories marked by "ex" cover products other than those of wool or fine hairs, cotton or synthetic or artificial textile materials. (3) This category covers only woven fabrics and other silk products other than unbleached, scoured or bleached products falling within CN codes 5007 20 19, 5007 20 31, 5007 20 39, 5007 20 41, 5007 20 59, 5007 20 61, 5007 20 69, 5007 20 71, 5007 90 30, 5007 90 50, 5007 90 90.'